Citation Nr: 1418169	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a skin disorder, to include erythematous discoid lupus, including as a qualifying chronic disability due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from October 1982 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, found that new and material evidence has not been received sufficient to reopen a claim for service connection a skin disorder, to include erythematous discoid lupus, including as a qualifying chronic disability due to an undiagnosed illness.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in September 2012.  A transcript of the proceeding is included in the file.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  

The de novo issue of entitlement to service connection a skin disorder, to include erythematous discoid lupus, including as a qualifying chronic disability due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A May 1997 rating decision denied service connection for cutaneous lupus erythematosus (claimed as a skin problem with hair loss), to include as due to an undiagnosed illness.  The Veteran appealed to the Board.  In a January 1999 decision, the Board also denied the claim.  

2.  An April 2008 rating decision found that new and material evidence had not been received sufficient to reopen the claim for service connection for cutaneous lupus erythematosus.  

3.  New evidence received since the April 2008 rating decision, in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder, to include erythematous discoid lupus, including as a qualifying chronic disability due to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  An April 2008 rating decision that found that new and material evidence had not been received sufficient to reopen a claim for service connection for cutaneous lupus erythematosus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a skin disorder, to include erythematous discoid lupus, including as a qualifying chronic disability due to an undiagnosed illness.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all evidence submitted since the last final decision in order to determine whether the claim may be reopened. Hickson v. West, 12 Vet. App. 247 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible. Kutscherousky v. West, 12 Vet. App. 369 (1999). For a claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A May 1997 rating decision denied service connection for cutaneous lupus erythematosus (claimed as a skin problem with hair loss), to include as due to an undiagnosed illness. After notice, the Veteran filed a notice of disagreement. In a January 1999 decision, the Board also denied the claim. The Veteran did not file an appeal to the United States Court of Appeals for Veterans Claims (Court), and the January 1999 Board decision became final. 38 U.S.C.A. § 7104 (West 2002).  

The evidence of record at the time of the May 1997 rating and January 1999 Board decisions includes the Veteran's service treatment records, which showed that the Veteran was treated for crabs in his groin area in September 1984, and that he was seen for itching and wheals as a result of a bee sting in May 1992.  He was diagnosed with urticarial.  No other clinical findings pertaining to a skin disability were reported.  Private medical records after discharge indicates that the Veteran was seen from August 1996 to October 1996 for evaluation of a nose lesion of one month's duration.  A pathology report indicated that the findings were most consistent with lupus erythematosus.  A follow-up revealed that he had new lesions on his scalp.  Lab tests were negative for systemic lupus.  Lay statements from the Veteran's spouse and mother noted reports of rashes and sores on the Veteran.  Upon VA examination in December 1996, the diagnosis was cutaneous lupus erythematosus.  The RO (and subsequently, the Board) denied the claim, finding that the disability did not have its onset in service or within one year of discharge.  Moreover, because the skin disability had a specific diagnosis, it was not due to an undiagnosed illness.  Hence, service connection for the disability was not warranted.  The Veteran did not appeal the Board's decision to the Court; hence, it became final.  

The Veteran sought to reopen his claim in April 2007, asserting that the skin disability was due to sun exposure and/or chemical exposures during his service in the Gulf War.  In an April 2008 rating decision, the RO concluded that new and material evidence had not been received sufficient to reopen the claim.  The Veteran did not appeal the decision to the Board, and it became final.  

In May 2009, the Veteran again sought to reopen his claim.  Additional evidence associated with the file includes a VA outpatient treatment note, indicating that the Veteran "developed discoid lupus while in Iraq."  The Board finds that the additional evidence is new, in that the document was not previously of record at the time of the prior denials.  The Board also finds that the additional evidence is material because it relates to a prior basis for denial of the claim in asserting that the Veteran skin disorder was initially manifest while on active duty.  Solely for the purpose of determining whether to reopen the claim, the new evidence is presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the Board finds that new and material evidence has been received, and the claim for service connection for a skin disorder, to include erythematous discoid lupus, including as a qualifying chronic disability due to an undiagnosed illness, is reopened.  To that extent only, the claim is allowed.  


ORDER

New and material evidence has been received sufficient to reopen a claim for service connection for a skin disorder, to include erythematous discoid lupus, including as a qualifying chronic disability due to an undiagnosed illness.  To that extent only, the claim is allowed.  

REMAND

As discussed above, the Veteran's claim for service connection for a skin disorder, to include erythematous discoid lupus, including as a qualifying chronic disability due to an undiagnosed illness, has been reopened.  The Veterans Claims Assistance Act of 2000 (VCAA) duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and, in claims for disability compensation, requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  In light of the facts presented here, the Board finds that a complete opinion based on a review of the file and the Veteran's assertions, is required.  Hence a remand is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

On remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:  

1.  Ask the Veteran to supply the names and addresses of all medical care providers who have treated him for a skin disability since service.  After securing the necessary release(s), obtain any newly identified records.  The Board is particularly interested in records of any dermatological treatment that the Veteran may have received at the Northampton VA medical facility.  (Duplicate records should not be placed in the file).  

2.  Then, schedule the Veteran for a VA skin examination.  The examiner must review the claims file (including the Veteran's service medical records, post-service medical reports, lay statements, and hearing testimony) and should note that review in the report.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should answer the following questions and identify the rationale upon which the opinions are based:  

(a)  What is the most appropriate diagnosis for the Veteran's skin complaints?

(b)  Is it at least as likely as not (50 percent or greater probability) that any manifested skin disorder, to include erythematous discoid lupus, began in or is otherwise related to the Veteran's active service, including the in-service instance of urticaria, or other environmental exposures such as sun, chemicals (gas, burning oil, scud attacks, etc.)?

(c)  Is it at least as likely as not (50 percent or greater probability) that any currently manifest skin complaints may be attributed to an undiagnosed illness?
 
3.  Then readjudicate the claim for service connection for a skin disorder, to include erythematous discoid lupus, including as a qualifying chronic disability due to an undiagnosed illness.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


